DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  For example, a more descriptive title could be, “DISPLAY DEVICE WITH METAL LAYER BETWEEN PIXEL-DEFINING LAYER AND OPPOSITE ELECTRODE”.

Claim Objections
Claims 6-16 are objected to because of the following informalities:  
In the last line of claim 6, the examiner suggests inserting “to” before “each”.
Claims 7-16 depend from claim 6, accordingly, they inherit the objection the claim 6.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 4-21, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamazaki (US 2005/0012105 A1; hereinafter, “Yamazaki”).
Regarding claims 1, 2 and 4-21:
re claim 1, Yamazaki discloses (in Fig. 1A) a display device comprising: 
sub-pixels (R, G, B [0091]) disposed on a substrate (TFT substrate [0089]), the sub-pixels each including: 
a pixel electrode 11/12/13 [0093]; 
an opposite electrode 20 [0093] facing the pixel electrode; 
an emission layer 17 [0092] disposed between the pixel electrode and the opposite electrode; and
a pixel-defining layer 24 [0094] surrounding the emission layer; and
a metal layer 21/621/624 ([0095, 0137, 0138] and plan views in Figs. 7A-7C) disposed between the pixel-defining layer 24 and the opposite electrode 20, the metal layer contacting the opposite electrode;
re claim 2, the display device of claim 1, further comprising an inorganic protective layer 14 [0094] disposed between the metal layer 21 and the pixel-defining layer 24;
re claims 4 and 5, the display device of claim 1, wherein the metal layer 21 includes at least one layer of titanium (Ti) and at least one layer of aluminum (Al), wherein the at least one i.e., in [0096], Yamazaki discloses layer 21 could be a laminate of Ti and Al);
re claim 6 (as interpreted/understood), the display device of claim 1, wherein the metal layer 21 (Fig. 1A) includes pad portions contacting the opposite electrode 20 above the pixel-defining layer 24; and connectors electrically connecting the pad portions to each other (i.e., Figs. 7A-7C show a plan view of a layout for metal layers 621/624 that are auxiliary electrodes equivalent to auxiliary-electrode-metal-layer 21 in Fig. 1A; accordingly, pad portions are considered to be where metal layers 621 and 624 intersect, and the metal layers 621/624 are considered to be the connectors electrically connecting the pad portions to each other);
re claim 7, the display device of claim 6, wherein the connectors are disposed in a mesh shape crossing in a horizontal direction and a vertical direction, and the pad portions are disposed at intersections of the mesh shape (i.e., as stated above with respect to claim 6, in Figs. 7A-7C, pad portions are considered to be where metal layers 621 and 624 intersect, the metal layers 621/624 are considered to be the connectors electrically connecting the pad portions to each other, and Fig. 7C discloses a mesh shape);
	re claim 8, the display device of claim 7, wherein the pad portions are disposed at every intersection (i.e., at least in a central part of the display, see Fig. 7C, intersections exist for each metal layer 621 and 624);
	re claim 9, the display device of claim 7, wherein the pad portions are disposed at less than all of the intersections (i.e., in Figs. 7A-7C, pad portions are required to connect to the driver circuits at the left side and top side of the display; however, as shown in Fig. 7C, there are no intersections between layers 621 and 624 at the driver circuits’ connections);
re claim 10, the display device of claim 6, wherein all of the pad portions [need for the opposite electrode] contact the opposite electrode (on the right side of each of Figs. 7A-7C, the opposite electrode is in contact with both layers 621 and 624);
	re claim 11, the display device of claim 6, wherein less than all of the pad portions contact the opposite electrode (i.e., in 7C, with respect to this claim, the pad portions are considered to include metal layer 623 in addition to an intersection of layers 621 and 624; accordingly, less than all pad portions contact the opposite electrode because pad portion 623 does not contact opposite electrode 20 in Fig. 7C);
re claim 12, the display device of claim 6, further comprising spacers 33 (Fig. 1C and [0089], wherein spacers 33 would be required around the display in order to maintain the spacing shown in Figs. 1A-1C) disposed on the pixel-defining layer, the spacers protruding toward the opposite electrode (i.e., note “on” does not require “direct, physical contact” and “toward” is a relative term; accordingly, for a reference point starting the sealing substrate 30 in Fig. 1C, the spacers 33 protrude towards the opposite electrode 20);
re claim 13, the display device of claim 12, wherein the spacers 33 (Fig. 1C) are disposed for all of the sub-pixels (i.e., the spacers 33 are disposed to provide a seal and space for all of the sub-pixels);
re claim 14, the display device of claim 12, wherein the spacers are disposed for less than all of the sub-pixels (i.e., the spacers 33, Fig. 1C, are disposed along the edges of the display sealing substrate; accordingly, the spacers 33 are not disposed at each and location of the sub-pixels);
re claim 15, the display device of claim 12, wherein the pad portions (intersections of 621 and 624, see Figs. 7A-7C) are disposed on [an interior side of] all of the spacers 33 (Figs. 1C);
re claim 16, the display device of claim 12, wherein the pad portions (intersections of 621 and 624, see Figs. 7A-7C) are disposed on less than all of the spacers 33 (i.e., the spacers 33 are not directly disposed on the pad portions);
re claim 17, the display device of claim 1, further comprising a display area (Fig. 7C and Fig. 2) in which the subpixels are disposed; and a cathode power supply unit disposed outside the display area (i.e., wiring 623 is connected to each of the metal layers 621/624 and the wiring 623 is connected to an external power supply, see contact pad for wiring 623 on the upper left side of Fig. 7C) wherein the cathode power supply unit applies a same voltage to the opposite electrode of each sub-pixel and the metal layer (i.e., wiring 623 and metal layers 621/624 are all electrically connected/shorted; accordingly, they are all at the same potential/voltage);
re claim 18, the display device of claim 17, wherein the display area (Fig. 7C) includes a first side (on the eft side of Fig. 7C), a second side (on the right side of Fig. 7C), a third side (on the bottom side of Fig. 7C), and a fourth side (on the top side of Fig. 7C), wherein 
the first side and the second side face each other, 
the third side connects an end portion of the first side to an end portion of the second side, and 
the fourth side connects another end portion of the first side to another end portion of the second side, and
the cathode power supply unit includes: 
a power supply line 623 (Fig. 7C and [0137]) surrounding the first side, the second side, and the third side, and surrounding a portion of the fourth side outside the display area (note that wiring 623 extends onto a portion of the top side of the display area, i.e., onto a portion of the fourth side, see Fig. 7C); 
i.e., see the terminal on the top, left corner of Fig. 7C that is connected to wiring 623); and 
a connection terminal of the opposite electrode 20 (see “cross section…” in Fig. 7C) electrically connected to the connection terminal of the metal layer 621/624 (i.e., the opposite electrode 20, the metal layer 621/624, and the wiring 623 are all electrically connected together);
re claim 19, the display device of claim 18, further comprising: 
an intermediate connection terminal 624 (Fig. 7C and [0137-0138]) disposed between the power supply line 623 and the connection terminal (terminal on the top, left corner of Fig. 7C that is connected to wiring 623) of the metal layer 621 (Fig. 7C), wherein the intermediate connection terminal 624 and the pixel electrode 13 include a same material (i.e., a conductive material) and are disposed on a same layer (i.e., they are both disposed on the substrate layer), and respective layers from the power supply line 623 to the connection terminal 624 of the opposite electrode 20 are disposed stepwise such that a step difference is provided between the respective layers (see the step difference in the “cross section…” in the right side of Fig. 7C);
re claim 20, the display device of claim 18, wherein a portion in which the power supply line 623, the metal layer 621, and the opposite electrode 20 are electrically connected includes a portion in which the power supply line surrounds the first, second, and third sides (see Fig. 7C); and
re claim 21, the display device of claim 20, wherein the portion in which the power supply line 623, the metal layer 621, and the opposite electrode 20 are electrically connected includes a portion in which the power supply line surrounds a portion of the fourth side (i.e., at the top, left side of Fig. 7C, the power supply line 623 is connected to a terminal; accordingly, this terminal can be referred to as an electrical node, wherein the power supply line 623, the metal layer 621, and the opposite electrode 20 are electrically connected at this electrical node, especially because all three elements 623/621/20 are electrically connected together).
Therefore, Yamazaki anticipates claims 1, 2 and 4-21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki.
Regarding claim 3:
Yamazaki anticipates claim 1 and discloses an inorganic protective layer 14; however, Yamazaki does not specify a material for layer 14; accordingly, one of ordinary skill in the art would have incorporated any well-known suitable inorganic material for layer 14.
Silicon dioxide (SiO2) is a well-known, inorganic material that is commonly used in the art; accordingly, it would have been obvious to one of ordinary skill in the art to specifically use an inorganic material such as SiO2 because it would have been an obvious matter of selecting a well-known, suitable material on the basis of its suitability.  Note that it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references listed on the attached PTO-892 disclose a metal layer disposed between a pixel-defining layer and an opposite electrode, and some disclose spacers for sub-pixels in a manner similar to that of the current invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEX H MALSAWMA whose telephone number is (571)272-1903. The examiner can normally be reached M-F (4-12 Hours, between 5:30AM-10PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 


/LEX H MALSAWMA/Primary Examiner, Art Unit 2892